DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 11/30/2022 and 10/31/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 12 , 17, 20 and 21 have been amended.  Claims 4, 9 are cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
The Applicant argued that claims 1 and 20 describe, in part, that the plurality of cooling channel defining members of the first lamination group and the second lamination group are arranged to form a first cooling channel portion, a second cooling channel portion, and a third cooling channel portion. Thus, each cooling channel defining member of each lamination group defines, in part, three cooling channel portions. No such three cooling channel portions are shown in the prior art. That is, cooling fin 72 for example does not include any structure that defines multiple cooling channel portions. At best, a cooling channel portion may be defined between adjacent fins, for example fin 72 and fin 74. 
In contrast, the cooling channel defining portion of the present invention includes three distinct features that define three separate cooling channel portions. Further, each of the first and second cooling channel portions extend axially across the entire stator while the third cooling channel portion extends axially across the entire stator and circumferentially between the first and second cooling channel portions. No such cooling channel defining member is taught in Johnson.
This argument is not persuasive because the claims do not recite each cooling channel defining member of each lamination group defines, in part, three cooling channel portions.  The claims do not recite the cooling channel defining portion includes three distinct features that define three separate cooling channel portions.  Applicant’s disclosure does not show the third cooling channel portion extends axially across the entire stator.
The Applicant argued that claim 1 was amended to describe that each of the first cooling channel portion and the second cooling channel portion extend axially across the stator and the third cooling channel portion extends circumferentially between the first cooling channel and the second cooling channel. Claim 20 was amended to describe that the third cooling channel portion extends circumferentially between the first cooling channel portion and the second cooling channel portion and axially across the stator. The prior art does not teach three cooling channel portions as now described in claims 1 and 20.
This argument is not persuasive because Johnsen shows (FIG. 5 below) portion 105C extends circumferentially and joins portion 105A at one circumferential end to portion 105B at the other circumferential end.

Claim Objections
Claims 1 is objected to because of the following informalities:  In claim 1, line 20 “third cooling channel” should be --  third cooling channel portion  --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 5, 17-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Johnsen (US 5,331,238 A).
As to claim 1, Johnsen shows (FIG. 3A, 4-7): 

    PNG
    media_image1.png
    512
    818
    media_image1.png
    Greyscale


An electric machine comprising: 
a housing 32 having an outer surface, an inner surface 37, a coolant inlet 146, and a coolant outlet 152; and 
a stator 38 mounted in the housing 32, the stator 38 including a body having an inner surface section 106 and an outer surface section 62S, the inner surface section 106 including a plurality of stator teeth 108T, a plurality of cooling channel defining members 72-84 integrally formed with and extending radially outwardly of the outer surface section 62S, each of the plurality of cooling channel defining members 72-84, the stator 38 being formed from a plurality of stator laminations 62 arranged in a first lamination group and a second lamination group that is circumferentially off-set from the first lamination group, the first lamination group and the second lamination group forming a tortuous flow path that extends axially across the stator 38, 
wherein the cooling channel defining member 72-84 for each of the plurality of stator laminations 62 is spaced from the cooling channel defining member 72-84 from others of the plurality of lamination members 62, and (FIG. 5):

    PNG
    media_image2.png
    344
    460
    media_image2.png
    Greyscale

wherein the plurality of cooling channel defining members 72-84 of the first lamination group and the second lamination group being arranged to form a first cooling channel portion 105A, a second cooling channel portion 105B, and a third cooling channel portion 105C, each of the first cooling channel portion 105A and the second cooling channel portion 105B extending axially across the stator 38 and the third cooling channel 105C extending circumferentially between the first cooling channel portion 105A and the second cooling channel portion 105B (stator core 38 of laminations 62 col.4:44-58, groups of laminations shown in FIG. 5 stacked axially with lugs 72-84 offset col.6:33-49, tortuous flow path shown in FIG. 5 from cascaded cooling passages col.8:44-50, coolant inlet 146 and coolant outlet 152 col.9:1-15, cooling channel portions 105A-C are recesses between the defining members 72-84, portion 105C extends circumferentially and joins portion 105A at one circumferential end to portion 105B at the other circumferential end).
As to claim 5/1, Johnsen further shows (FIG. 5 above) a partial opening defined in the third cooling channel portion 105C (the partial opening between the third cooling channel portion 105C and the first cooling channel portion 105A).
As to claim 17/1, Johnsen further shows (FIG. 5 above) the first and second cooling channel portions 105A, 105B extend substantially axially through the plurality of stator laminations (these portions 105A, 105B extend substantially axially).
As to claim 18/1, Johnsen further shows (FIG. 5 above) the third cooling channel portion 105C extends substantially circumferentially about the plurality of stator laminations (the third cooling channel portion 105C is a repeating pattern of recesses extending circumferentially).
As to claim 19/1, Johnsen further shows (FIG. 3A) the stator 38 is mounted to the inner surface 37 of the housing 32, the third cooling channel portion 105C being defined between the outer surface section 62S of the stator 38 and the inner surface 37 of the housing 32.
As to claim 20, Johnsen shows (FIG. 3A, 4-5 above, 6-7): An electric machine comprising: 
a housing 32 having an outer surface, an inner surface 37, a coolant inlet 146, and a coolant outlet 152; and 
a stator 38 mounted to the inner surface 37 of the housing 32, the stator 38 including a body having an inner surface section 106 and an outer surface section 62S, the inner surface section 106 including a plurality of stator teeth 108T, a plurality of cooling channel defining members 72-84 integrally formed with and extending radially outwardly of the outer surface section 62S, each of the plurality of cooling channel defining members 72-84, the stator 38 being formed from a plurality of stator laminations 62 arranged in a first lamination group and a second lamination group that is circumferentially off-set from the first lamination group, the first lamination group and the second lamination group forming a tortuous flow path that extends axially across the stator 38, 
wherein the cooling channel defining member 72-84 for each of the plurality of stator laminations 62 is spaced from the cooling channel defining member 72-84 from others of the plurality of lamination members 62, and 
(FIG. 5 above) wherein the plurality of cooling channel defining members 72-84 of the first lamination group and the second lamination group being arranged to form a first cooling channel portion 105A, a second cooling channel portion 105B, and a third cooling channel portion 105C, the third cooling channel portion 105C being arranged between the inner surface of the housing and the outer surface portion of the stator 38, the third cooling channel portion 105C extending circumferentially between the first cooling channel portion 105A and the second cooling channel portion 105B and axially across the stator 38 (stator core 38 of laminations 62 col.4:44-58, groups of laminations shown in FIG. 5 stacked axially with lugs 72-84 offset col.6:33-49, tortuous flow path shown in FIG. 5 from cascaded cooling passages col.8:44-50, coolant inlet 146 and coolant outlet 152 col.9:1-15, cooling channel portions 105A-C are recesses between the defining members 72-84, the third cooling channel portion 105C is a repeating pattern of recesses extending circumferentially, portion 105C extends axially and circumferentially and joins portion 105A at one circumferential end to portion 105B at the other circumferential end).
As to claim 21/20, Johnsen further shows (FIG. 5 above) the first and second cooling channel portions 105A, 105B extend axially through the plurality of stator laminations (these portions 105A, 105B extend axially).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen (US 5,331,238 A).
As to claim 8/1, Johnsen was discussed above with respect to claim 1 except for each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30°.
Johnsen recognizes that the spacing of the cooling channel defining member is a result-effective variable for the stator.  Johnsen states that “the arcuate distance between each two adjacent cooling fins is preferably 2ϴ, where ϴ may be any desired number of degrees” (col.6:55-67), leaving it to the person of ordinary skill in the art to choose the spacing of the cooling channel defining member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30° to result in, and for the advantageous benefit of, having cascaded cooling passages through which fluid flows to draw heat away from the stator 38 (col.9:1-15).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of a result-effective variable, the spacing of the cooling channel defining member.  See MPEP 2144.05.
As to claim 16/20, Johnsen was discussed above with respect to claim 20 except for each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30°.
Johnsen recognizes that the spacing of the cooling channel defining member is a result-effective variable for the stator.  Johnsen states that “the arcuate distance between each two adjacent cooling fins is preferably 2ϴ, where ϴ may be any desired number of degrees” (col.6:55-67), leaving it to the person of ordinary skill in the art to choose the spacing of the cooling channel defining member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected each cooling channel defining member is spaced from an adjacent cooling channel defining member by about 30° to result in, and for the advantageous benefit of, having cooling passages through which fluid flows to draw heat away from the stator 12,14 (col.9:1-15).  
The normal tendency of a scientist is to improve upon what is generally known to determine the optimum combination, (see In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)). Therefore, the modification would have been considered a mere optimization of a result-effective variable, the spacing of the cooling channel defining member.  See MPEP 2144.05.

Allowable Subject Matter
Claims 2, 3, 6, 7 and 10-15 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to obviate the objection to the claims above.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowable subject matter of claims 2 and 10 is the inclusion of the limitation of each of the plurality of cooling channel defining members includes a first circumferentially extending portion and a second circumferentially extending portion that are spaced from the outer surface section which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1 and 2.  Claims 3, 7 and 11-15 have allowable subject matter for the same reason.
The primary reason for the indication of allowable subject matter of claim 6 is the inclusion of the limitation of an opening formed in each of the plurality of cooling channel defining members, the opening being positioned to align with a partial opening in the second lamination group which is not found in or suggested by the prior art references in combination with the other elements recited in claims 1 and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arai (JP 2006033916 A) shows (FIG. 6) a stator core with mutually rotated laminations to establish turbulence in the coolant flow (para[0042] to [0045]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT E MATES/               Examiner, Art Unit 2834  


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832